Case 1:19-cv-00362-WES-PAS Document 1-1 Filed 07/02/19 Page 1 of 1 PagelD #: 8

3844 (Rev. 08/18)

provided

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin:
ty local cules of.court. This form, approved by the Judicial Conference of the United States in §
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

and service of pleadings or other papers as required by law, except as
eptember !974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
United States Equal Employment Opportunity Commission

(b)} County of Residence of First Listed Plaintiit
(EXCEPT IN US. PLAINTIFF CASES)

S fe cAttomeys (Firm Name, Address, and Telephone Number)

EEOC, JFK Fed. Bldg, Rm 475, Boston, MA 02203-0506
{617} 565-3207

DEFENDANTS
Citizens Bank, N.A

NOTE

Altomeys (ifnawn)

 

County of Residence of First Listed Defendant

Providence

(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Pace an “NX” in One Bax Onky) iI, CITIZENSHIP OF PRINCIPAL PARTIES jHlace an "x" tt One Box for Plainngf
(For Diversity Cases Only} and One Box for Defendant)
OF 1 U.S. Government (13 Federal Question PTF DEF CTF ODEF
Plaintiff (CLS. Government Not a Party) Citizen of This State O 1 GC 1 Incorporated or Principal Place o4 oO4
of Business [n Thia State
02. US. Government O 4 Diversity Citizen of Another Siate O 2 © 2 Incorporated and Principal Place oOo a5
Defendant (indicate Citizenship of Parties in fem Lf} of Business in Another State
Citizen or Subject of o G3 O 3 Foreign Nation oO6« O86
Foreign Country
IV. NATURE OF SUIT (etace an “x™ i One Box Oniy) Click here for: Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY | BANKRUPTCY OTH ER Sut TTES ]
O 116 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure OF 422 Appeal 28 USC 158 OF $375 False Claims Act
O 120 Marine 06 310 Airplane G 364 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act O 315 Airplane Product Product Liability © 650 Other 28 USC 157 372%a))
© 140 Negotiable Instrument Liability OG 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment |) 320 Assault, Libel & Pharnaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copynglis G 430 Banks and Banking
O 151 Medicare Act OF) 330 Federal Employers” Product Liability © 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability C1 368 Asbestos Personal C7 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
{Excludes Veterans) 6 345 Marine Product Liability _ O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 0 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards O 861 HLA (1395 FE) 0 485 Telephone Consumer
O 160 Stockholders’ Suits 0 355 Motor Vehicle CO) 37) Truth in Lending Act OF 862 Black Lung {923} Protection Act
O 190 Other Contract Product Liability © 380 Other Personal G 720 Labor/Management O 863 DIWC/DIWW (405(g}) | O 490 Cable/Sat TV
0 195 Contract Product Liability |O 360 Other Personal Property Damage Relations OF 864 SSID Title XVI O) 850 Securitics‘Commoditica’
0 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act OF 865 RSI (405(g)} Exchange
0 362 Personal Injury - Product Liability C1 751 Family and Medical C1 £90 Other Statutory Actions
Medical Malpractice Leave Act O 89] Agricultural Acts
[ oS REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS —|0) 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental! Matters
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employce Retirement O 870 Toxes (U5. Plaintiff © 895 Freedom of Information
O 220 Foreclosure OG 441 Voting O 463 Alien Detainee Income Securtty Act or Defendant} Act
O 230 Rent Lease & Ejectment © 442 Emplayment © 510 Motions to Vacate O 87) IRS-Third Pany 0 896 Arbitration
O 240 Torts to Land O 443 Housing! Sentence 26 USC 7609 OF 899 Administrative Procedure
©) 245 Tort Product Liability Accommodations 0) §30 General Act/Review or Appeal of
& 290 All Other Real Property Pf 445 Amer, w/Disabilities - |] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: ©) 462 Naturalization Application GC} 950 Constitutionality of
O 446 Amer. w/Disabilities -| $40 Mandamus & Other = C} 465 Other Immigration State Statutes
Other © 450 Civil Rights Actions
O 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an “X" in One Hox Only}
Li Original G2 Removed from O 3) Remanded from 4 Reinstatedor O 5 Transferred from © 6 Muludistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity)
Americans with Disabilities Act, 42 U.S.C. s 1201, et seq.

 

VI. CAUSE OF ACTION

Brief description of cause:

 

VII. REQUESTED INO) CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only

Defendant failed to reassign disabled employee to one of several vacant positions as reasonable accommodation

if demanded in complaint

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv P JURY DEMAND: Wryes ONo
VII. RELATED CASE(S)
IF ANY (re snsiractons!’ JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
07/02/2019 wn,
rs a

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING [FP

———

JUDGE

MAG. JUDGE

ne
